In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00256-CV

IN THE INTEREST OF J.G., K.Z., J.C.,      §    On Appeal from the 323rd District
C.C., AND C.C., CHILDREN                       Court
                                          §
                                               of Tarrant County (323-103940-16)
                                          §
                                               October 11, 2018
                                          §

                                          §    Per Curiam



                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.




                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM